DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on February 26, 2020.  These drawings are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UCHIDA et al. (USPAPN US 2009/0311485 A1), hereinafter as Uchida.

Regarding claim 20, figs. 1A - 4B of Uchida discloses a method for producing an optoelectronic component (80), the method comprising:
providing an optoelectronic semiconductor chip (10) with a radiation passage surface (12; ¶ 33) on a connection carrier (40);
applying a deformable spacer (20) to the radiation passage surface of the semiconductor chip (figs. 2B - 2E);
inserting the connection carrier with the semiconductor chip into a cavity of a tool (as seen in fig. 3A, between 110 and 112; ¶ 56);
deforming, by the tool, the deformable spacer (as seen in fig. 3B; ¶ 57); and
encapsulating the semiconductor chip with a casting compound (60, as seen in fig. 3C; ¶ 58).

Regarding claim 24, Uchida discloses the method according to claim 20, Uchida discloses wherein deforming the deformable spacer comprises resting a planar wall of the tool on the deformable spacer (as seen in fig. 3B; ¶¶ 56 and 57).

Regarding claim 28, Uchida discloses the method according to claim 20, Uchida discloses further comprising:
forming the radiation passage surface by an adhesion promoting layer (22->20 as seen in fig. 2B, 22b as seen in fig. 4B; ¶ 44), wherein the adhesion promoting layer improves adhesion of the semiconductor chip to the deformable spacer (¶ 44), and wherein the deformable spacer is intended to remain in the finished component (as seen in figs. 2H, 3C; ¶¶ 55 and 56).

Claims 20, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (USPAPN US 2013/0292553 A1), hereinafter as Chang.

Regarding claim 20, figs. 1 - 2G of Chang discloses a method for producing an optoelectronic component, the method comprising:
providing an optoelectronic semiconductor chip (110 or 120) with a radiation passage surface (111, 121) on a connection carrier (10);
applying a deformable spacer (16) to the radiation passage surface of the semiconductor chip;
inserting the connection carrier with the semiconductor chip into a cavity of a tool (20; ¶ 42; as seen in fig. 2E); deforming, by the tool, the deformable spacer (as seen in figs. 2D and 2E; ¶ 42); and
encapsulating the semiconductor chip with a casting compound (30).

Regarding claim 21, Chang discloses the method according to claim 20, Chang discloses wherein applying the deformable spacer comprises:
forming a drop of a liquid material (¶ 41; as seen in fig. 2D) on the radiation passage surface of the semiconductor chip, the drop having a dome-shaped curvature (as seen in fig. 2D); and


Regarding claim 24, Chang discloses the method according to claim 20, Chang discloses wherein deforming the deformable spacer comprises resting a planar wall of the tool on the deformable spacer (as seen in fig. 2E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 21 above, and further in view of CHANG et al. (USPAPN US 2012/0077292 A1), hereinafter as Chang12.

Regarding claim 22, Chang discloses the method according to claim 21, but Chang does not expressly disclose wherein the drop is formed by jetting. In fig. 1, 104, and ¶ 42 of Chang, it is only disclosed that the drop is dispensed. Figs. 4 - 6 of Chang12 discloses that it is known in the art to disclose a method for producing an optoelectronic component by dispensing a drop of a liquid material (30; ¶ 14) on a radiation passage surface of a semiconductor chip (top surface of 20), wherein the drop is formed by jetting (¶¶ 14 - 18: describes dispensing speed to be jetting). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Chang with the jetting process of Chang12, in order to provide an encapsulating method that is more .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida as applied to claim 21 above, and further in view of Kapusta et al. (USPAPN US 2019/0043733 A1), hereinafter as Kapusta.

Regarding claim 23, Uchida discloses the method according to claim 21, but ¶ 40 of Uchida does not expressly discloses wherein the liquid material is cured by UV radiation. ¶ 40 of Uchida discloses that the deformable spacer (20) is hardened by light or heat. ¶ 60 of Kapusta discloses that the resin material is cured using UV light to cure the resin material, among other curing techniques. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Uchida with the curing by UV technique of Kapusta, in order to cure resin material (¶ 60).
		
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida and/or Chang as applied to claim 20 above, and further in view of CHITNIS et al. (USPAPN US 2009/0261358 A1), hereinafter as Chitnis.

Regarding claim 29, Uchida and/or Chang disclose the method according to claim 20, Uchida and/or Chang disclose wherein a plurality of semiconductor chips (Uchida: 10, ¶ 43; Chang: ) is encapsulated (Uchida: 60; Chang: ) and a deformable spacer (Uchida: 20; Chang:), but Uchida and/or Chang do not expressly disclose the method is applied only to those semiconductor chips which are fully functional. Fig. 5 of ¶¶ 54 - 64 of Chitnis discloses that it is known in the art to provide a method (40) wherein a plurality of semiconductor chips (¶ 55) is coated (¶ 64), is applied only to those semiconductor chips which are fully functional (42 - 44 in fig. 5; ¶¶ 61 and 62). It would have been .

Allowable Subject Matter
Claims 25 - 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In view of the instant patent application’s record of prosecution as a whole, applicant's amendments to the claims, applicant's submitted responses that were found persuasive, and the cited prior art taken singularly or in combination, especially when all limitations were considered within the claimed specific combination, failed to anticipate or render obvious the subject matters found in claims 25 - 27.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102412344 A is the foreign version of USPAPN US 2012/0077292 A1 (CHANG et al., applied to claim rejections above), which is translated and contains "jetting".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711. The examiner can normally be reached Monday - Friday, 10 AM - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818